Cook, J.,
dissenting. I respectfully dissent. Because I consider the commission’s order to have sufficiently explained its bases for the decision to deny permanent total disability compensation to this claimant, I would affirm the judgment of the court of appeals to deny the writ.
In explaining its order, the commission cited that the claimant is not medically prevented from performing light to sedentary work, that factors such as his work history as a vocational instructor and his prior participation in a vocational program support his ability to retrain vocationally, and that the file reflects that the claimant planned to work for a number of years past retirement. Noll requirements are satisfied by the commission’s order, in my view, and there is “some evidence” in the order which supports the decision. Thus, the decision of the commission that claimant is able to sustain remunerative employment should not be overridden by the age and education factors seized by the majority.
The rationale of the majority decision can legitimately be construed to mean that if a claimant is over eighty years old with a seventh grade education, that claimant is permanently and totally disabled as a matter of law.
Moyer, C.J., concurs in the foregoing dissenting opinion.